Exhibit 10.1

STRATEGIC HOTELS & RESORTS, INC.

SECOND AMENDED AND RESTATED 2004 INCENTIVE PLAN

SECTION 1. PURPOSE

The purpose of this Strategic Hotels & Resorts, Inc. Second Amended and Restated
2004 Incentive Plan (the “Plan”) is to attract, retain and motivate employees,
officers, directors, consultants, agents, advisors and independent contractors
of Strategic Hotels & Resorts, Inc. (the “Company”) and its Related Companies
(individually or collectively, “Employer”) by providing them the opportunity to
acquire a proprietary interest in the Company or other incentives and to align
their interests and efforts to the interests of the Company’s stockholders and
to provide an added incentive to work towards the Company’s growth and success.

SECTION 2. DEFINITIONS

Certain terms used in this Plan have the meanings set forth in Appendix I.

SECTION 3. ELIGIBILITY

An Award may be granted to any employee, officer, director, consultant, agent,
advisor or independent contractor of the Company or a Related Company whom the
Committee from time to time selects.

SECTION 4. SHARES SUBJECT TO THE PLAN

 

4.1 Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 14.1, a maximum
of nine million, seven hundred thousand (9,700,000) shares of Common Stock or OP
Units shall be available for issuance under the Plan. Shares issued under the
Plan shall be drawn from authorized and unissued shares or shares now held or
subsequently acquired by the Company. An issuance of either a share of Common
Stock or an OP Unit shall count as a reduction of one against the maximum set
forth in this Section.

 

4.2 Share Usage

(a) Shares of Common Stock or OP Units covered by an Award shall not be counted
as used unless and until they are actually issued to a Participant. Subject to
Sections 6.7 and 9.3, if any Award lapses, expires, terminates or is canceled
prior to the issuance of shares of Common Stock or OP Units hereunder or if
shares of Common Stock or OP Units are issued under this Plan to a Participant
and thereafter are forfeited to or otherwise reacquired by the Company, the
shares of Common Stock or OP Units subject to such Awards and the forfeited or
reacquired shares of Common Stock or OP Units shall again be available for
issuance under the Plan. Any shares of Common Stock or OP Units (i) tendered by
a Participant or retained by the Company as full or partial payment to the
Company for the exercise of an Option, purchase price of an Award or to satisfy
tax withholding obligations in connection with an Award or (ii) covered by an
Award that is settled in cash or in a manner such that some or all of the shares
of Common Stock or OP Units covered by the Award are not issued to a Participant
shall be available for Awards under the Plan. The number of shares of Common
Stock or OP Units available for issuance under the Plan shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional shares or credited as additional shares of Common Stock or OP Units
subject or paid with respect to an Award other than an Option or Stock
Appreciation Right.

(b) The Committee shall also, without limitation, have the authority to grant
Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Employer.

(c) Notwithstanding anything in the Plan to the contrary, the Committee may
grant Substitute Awards under the Plan. Substitute Awards shall not reduce the
number of shares authorized for issuance under the Plan. In the event that an
Acquired Entity has shares available for awards or grants under one or more
preexisting plans not adopted in contemplation of such acquisition or
combination, then, to the extent determined by the Board or the Committee, the
shares available for grant pursuant to the terms of such preexisting plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to holders of common stock of the
entities that are parties to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the number of shares of Common Stock
or OP Units authorized for issuance under the Plan; provided, however, that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of such preexisting plans, absent
the acquisition or combination, and shall only be made to individuals who were
not employees or nonemployee directors of the Company or a Related Company prior
to such acquisition or combination. In the event that a written agreement

 

3



--------------------------------------------------------------------------------

between the Company and an Acquired Entity pursuant to which a merger,
consolidation or statutory share exchange is completed is approved by the Board
and said agreement sets forth the terms and conditions of the substitution for
or assumption of outstanding awards of the Acquired Entity, said terms and
conditions shall be deemed to be the action of the Committee without any further
action by the Committee, except as may be required for compliance with Rule
16b-3 under the Exchange Act, and the persons holding such awards shall be
deemed to be Participants.

(d) The maximum number of shares that may be issued upon the exercise of
Incentive Stock Options shall equal the aggregate share number stated in
Section 4.1, subject to adjustment as provided in Section 14.1.

SECTION 5. AWARDS

 

5.1 Form, Grant and Settlement of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under this Plan. Such Awards may be
granted either alone, in addition to, or in tandem with, any other type of
Award. Any Award settlement may be subject to such conditions, restrictions and
contingencies, as the Committee shall determine.

 

5.2 Evidence of Awards

Awards granted under the Plan shall be evidenced by a written (including
electronic) notice or agreement that shall contain such terms, conditions,
limitations and restrictions as the Committee shall deem advisable and that are
not inconsistent with this Plan.

 

5.3 Vesting of Awards

The effect on the vesting of an Award of a Company-approved leave of absence or
a Participant’s working less than full-time shall be determined by the Company’s
chief executive officer or, with respect to directors or executive officers, the
Committee, whose determination shall be conclusive and binding.

 

5.4 Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of any Award. If any such deferral election is permitted or required,
the Committee, in its sole discretion, shall establish rules and procedures for
such payment deferrals, which may include the grant of additional Awards or
provisions for the payment or crediting of interest or dividend equivalents or
converting such credits to deferred share unit equivalents; provided, however,
that the terms of any deferrals under this Section 5.4 are intended to comply
with the requirements of Section 409A of the Code and Section 17.5 of this Plan.

 

5.5 Dividends and Distributions

Participants may, if the Committee so determines, be credited with dividends or
dividend equivalents paid with respect to shares underlying an Award other than
an Option or Stock Appreciation Right in a manner determined by the Committee in
its sole discretion. The Committee may apply any restrictions to the dividends
or dividend equivalents that the Committee deems appropriate. The Committee, in
its sole discretion, may determine the form of payment of dividends or dividend
equivalents, including cash, shares of Common Stock, Restricted Stock, Stock
Units or OP Units.

SECTION 6. OPTIONS

 

6.1 Grant of Options

The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.

 

6.2 Option Exercise Price

The exercise price for shares purchased under an Option shall be as determined
by the Committee, but shall not be less than 100% of the Fair Market Value on
the Grant Date, except in the case of Substitute Awards.

 

6.3 Term of Options

Subject to earlier termination in accordance with the terms of the Plan and the
Award Agreement, the maximum term of a Nonqualified Stock Option shall be as
established for that Option by the Committee but not to exceed ten years from
the Grant Date or, if not so established, shall be ten years from the Grant
Date.

 

4



--------------------------------------------------------------------------------

6.4 Exercise of Options

The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable, any of which provisions may be waived or modified by the
Committee at any time.

To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to or as directed or
approved by the Company of a properly executed stock option exercise agreement
or notice, in a form and in accordance with procedures established by the
Committee, setting forth the number of shares with respect to which the Option
is being exercised, the restrictions imposed on the shares purchased under such
exercise agreement, if any, and such representations and agreements as may be
required by the Committee, accompanied by payment in full as described in
Sections 6.5 and 12. An Option may be exercised only for whole shares and may
not be exercised for less than a reasonable number of shares at any one time, as
determined by the Committee.

 

6.5 Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Committee for that purchase,
which forms may include:

(a) cash, check or wire transfer;

(b) having the Company withhold shares of Common Stock that would otherwise be
issued on exercise of the Option that have an aggregate Fair Market Value equal
to the aggregate exercise price of the shares being purchased under the Option;

(c) tendering (either actually or, so long as the Common Stock is registered
under Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of
Common Stock owned by the Participant;

(d) so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, and to the extent permitted by law, delivery of a properly
executed exercise notice, together with irrevocable instructions to a brokerage
firm designated or approved by the Company to deliver promptly to the Company
the aggregate amount of proceeds to pay the Option exercise price and any
withholding tax obligations that may arise in connection with the exercise, all
in accordance with the regulations of the Federal Reserve Board; or

(e) such other consideration as the Committee may permit.

 

6.6 Effect of Termination of Service

The Committee shall establish and set forth in each Award Agreement that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, after a Termination of Service, any of
which provisions may be waived or modified by the Committee at any time. If not
so established in the Award Agreement, the Option shall be exercisable according
to the following terms and conditions, which may be waived or modified by the
Committee at any time:

(a) Any portion of an Option that is not vested and exercisable on the date of a
Participant’s Termination of Service shall expire on such date.

(b) Any portion of an Option that is vested and exercisable on the date of a
Participant’s Termination of Service shall expire on the earliest to occur of:

 

  (i) if the Participant’s Termination of Service occurs for reasons other than
Disability or death, the date that is ninety (90) days after such Termination of
Service;

 

  (ii) if the Participant’s Termination of Service occurs by reason of
Disability or death, the date that is twelve months after such Termination of
Service; and

 

  (iii) the last day of the Option Term (“Option Expiration Date”).

Notwithstanding the foregoing, if a Participant dies after the Participant’s
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall

 

5



--------------------------------------------------------------------------------

expire upon the earlier to occur of (a) the Option Expiration Date and
(b) twelve months after the date of death, unless the Committee determines
otherwise. A Participant’s change in status from an employee to a consultant,
advisor or independent contractor shall not be considered a Termination of
Service for purposes of this Section 6.6.

 

6.7 No Repricing

Other than in connection with a change in the Company’s capitalization (as
described in Section 14), an Option may not be repriced without stockholder
approval (including canceling previously awarded Options and regranting them
with a lower exercise price or taking any other action with respect to an Option
that would be treated as a repricing under the rules and regulations of the
principal securities exchange on which the shares of Common Stock are traded).

SECTION 7. INCENTIVE STOCK OPTION LIMITATIONS

Notwithstanding any other provisions of the Plan, the terms and conditions of
any Incentive Stock Options shall in addition comply in all respects with
Section 422 of the Code, or any successor provision, and any applicable
regulations thereunder, including, to the extent required thereunder, the
following:

 

7.1 Dollar Limitation

To the extent the aggregate Fair Market Value (determined as of the Grant Date)
of Common Stock with respect to which a Participant’s Incentive Stock Options
become exercisable for the first time during any calendar year (under the Plan
and all other stock option plans of the Company and its parent and subsidiary
corporations) exceeds $100,000, such portion in excess of $100,000 shall be
treated as a Nonqualified Stock Option. In the event the Participant holds two
or more such Options that become exercisable for the first time in the same
calendar year, such limitation shall be applied on the basis of the order in
which such Options are granted.

 

7.2 Eligible Employees

Individuals who are not employees of the Company or one of its parent or
subsidiary corporations may not be granted Incentive Stock Options.

 

7.3 Exercise Price

The exercise price of an Incentive Stock Option shall be at least 100% of the
Fair Market Value of the Common Stock on the Grant Date, and in the case of an
Incentive Stock Option granted to a Participant who owns more than 10% of the
total combined voting power of all classes of the stock of the Company or of its
parent or subsidiary corporations (a “Ten Percent Stockholder”), shall not be
less than 110% of the Fair Market Value of the Common Stock on the Grant Date.
The determination of more than 10% ownership shall be made in accordance with
Section 422 of the Code.

 

7.4 Option Term

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Incentive Stock Option
shall not exceed ten years, and in the case of an Incentive Stock Option granted
to a Ten Percent Stockholder, shall not exceed five years.

 

7.5 Exercisability

An Option designated as an Incentive Stock Option shall cease to qualify for
favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (if permitted by the terms of the Option) (a) more than three months
after the date of a Participant’s Termination of Service if termination was for
reasons other than death or disability, (b) more than one year after the date of
a Participant’s Termination of Service if termination was by reason of
disability, or (c) after the Participant has been on leave of absence for more
than 90 days, unless the Participant’s reemployment rights are guaranteed by
statute or contract.

 

7.6 Taxation of Incentive Stock Options

In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares acquired
upon the exercise of an Incentive Stock Option for two years after the Grant
Date and one year after the date of exercise.

A Participant may be subject to the alternative minimum tax at the time of
exercise of an Incentive Stock Option. The Participant shall give the Company
prompt notice of any disposition of shares acquired on the exercise of an
Incentive Stock Option prior to the expiration of such holding periods.

 

6



--------------------------------------------------------------------------------

7.7 Code Definitions

For the purposes of this Section 7 “disability,” “parent corporation” and
“subsidiary corporation” shall have the meanings attributed to those terms for
purposes of Section 422 of the Code.

SECTION 8. RESTRICTED STOCK, STOCK UNITS AND OP UNITS

 

8.1 Grant of Restricted Stock, Stock Units and OP Units

The Committee may grant Restricted Stock, Stock Units and OP Units on such terms
and conditions and subject to such repurchase or forfeiture restrictions, if any
(which may include, without limitation, restrictions based on continuous service
with the Employer or the achievement of performance criteria), as the Committee
shall determine in its sole discretion, which terms, conditions and restrictions
shall be set forth in the instrument evidencing the Award provided that except
as otherwise set forth in this Section, in no event shall the conditions or
restrictions on the grant or vesting of an Award of Restricted Stock, RSUs or OP
Units that are based on performance criteria be subject to a performance period
of less than one year and no condition or restriction that is based solely upon
continued employment or the passage of time (or a performance period of less
than one year) shall provide for vesting or settlement in full of an Award of
Restricted Stock, RSUs or OP Units over a period of less than three years from
the date as of which the Award is effective (or if earlier, the performance
period begins), in each case other than as a result of or upon the death,
disability or retirement of the Participant or a change in control of the
Company. Notwithstanding anything herein to the contrary, the limitations
contained in the preceding sentence shall not apply to Restricted Stock, RSUs
and OP Units that are granted in lieu of salary, earned cash bonus or other
earned cash compensation or with respect to Substitute Awards or which are
granted as ordinary compensation to Non-employee Directors; in each of these
situations there need not be restrictions or a minimum period for restrictions.
Any Awards of Restricted Stock, RSUs or OP Units to Non-employee Directors other
than as ordinary compensation to Non-employee Directors shall not be subject to
management discretion. In addition, notwithstanding anything herein to the
contrary, the Committee may (a) grant Awards of Restricted Stock, RSUs and OP
Units which fully vest prior to three years (including without limitation, prior
to one year in the case of Awards of Restricted Stock, RSUs or OP Units whether
or not subject to performance criteria) from the date of grant and (b) waive
vesting restrictions with respect to Awards of Restricted Stock, RSUs and of OP
Units (such awards under (a) and (b), “Shorter Vesting Awards”) as determined by
the Committee and evidenced in an Award Agreement or amendment thereof provided
that the aggregate number of shares of Common Stock or OP Units underlying all
such Shorter Vesting Awards under the Plan shall not exceed 10% of the number
set forth in Section 4.1 (including adjustments pursuant to Section 14.1).
Furthermore, nothing in this Section 8.1 prohibits the Committee from granting
Awards during the first quarter of a calendar year which vest one-third at the
end of such calendar year or the first day of the succeeding calendar year and
one-third on each anniversary of such initial vesting date.

 

8.2 Vesting of Restricted Stock and Stock Units

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 12,
(a) the shares of Restricted Stock covered by each Award of Restricted Stock
shall become freely transferable by the Participant, and (b) Stock Units shall
be paid in shares of Common Stock or, if set forth in the instrument evidencing
the Awards, in cash or a combination of cash and shares of Common Stock. Any
fractional shares subject to such Awards shall be paid to the Participant in
cash.

 

8.3 Waiver of Restrictions

Subject to Section 17.5 and the limitations set forth in Section 8.1, the
Committee, in its sole discretion, may waive the repurchase or forfeiture period
and any other terms, conditions or restrictions on any Restricted Stock, Stock
Unit or OP Unit under such circumstances and subject to such terms and
conditions as the Committee shall deem appropriate.

SECTION 9. STOCK APPRECIATION RIGHTS

 

9.1 Grant of Stock Appreciation Rights

The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion, which terms and conditions shall be set forth in the instrument
evidencing the Award. The Committee shall determine in its sole discretion the
number of shares of Common Stock subject to Stock Appreciation Rights granted. A
Stock Appreciation Right may be granted in tandem with an Option or other Award
or alone (“freestanding”). The grant price of a tandem Stock Appreciation Right
shall be equal to the exercise price of the related Option, and the grant price
of a freestanding Stock Appreciation Right shall not be less than 100% of the
Fair Market Value on the Grant Date, except in the case of Substitute Awards. A
Stock Appreciation Right may be exercised upon such terms and conditions and for
such term as the Committee determines in its sole discretion; provided, however,
that, subject to earlier termination in accordance with the terms of the Plan
and the instrument evidencing the Stock Appreciation Right, the term of a
freestanding Stock Appreciation Right shall be as established for that Stock
Appreciation Right by the Committee but not to exceed ten years or, if not so
established, shall be ten years, and in the case of a tandem Stock Appreciation
Right, (a) the term

 

7



--------------------------------------------------------------------------------

shall not exceed the term of the related Option and (b) the tandem Stock
Appreciation Right may be exercised for all or part of the shares subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option, except that the tandem Stock Appreciation Right
may be exercised only with respect to the shares for which its related Option is
then exercisable.

 

9.2 Payment of Stock Appreciation Rights Amount

Upon the exercise of a Stock Appreciation Right, a Participant shall be entitled
to receive payment in an amount determined by multiplying: (a) the difference
between the Fair Market Value of a share of the Common Stock for the date of
exercise over the grant price of the Stock Appreciation Right by (b) the number
of shares of Common Stock with respect to which the Stock Appreciation Right is
exercised. At the discretion of the Committee as set forth in the instrument
evidencing the Award, the payment upon exercise of a Stock Appreciation Right
may be in cash, in shares of Common Stock, in some combination thereof or in any
other manner approved by the Committee in its sole discretion.

 

9.3 No Repricing

Other than in connection with a change in the Company’s capitalization (as
described in Section 14), a Stock Appreciation Right may not be repriced without
stockholder approval (including canceling previously awarded Stock Appreciation
Rights and regranting them with a lower grant price or taking any other action
with respect to a Stock Appreciation Right that would be treated as a repricing
under the rules and regulations of the principal securities exchange on which
the shares of Common Stock are traded).

SECTION 10. OTHER STOCK OR CASH-BASED AWARDS

Subject to the terms of the Plan and subject to such terms and conditions as it
deems appropriate, the Committee may grant other incentives payable in cash or
subject to the limitations set forth in Section 8.1, in shares of Common Stock
or OP Units under the Plan as it determines.

SECTION 11. ADMINISTRATION

The Plan shall be administered by the Committee. Notwithstanding the foregoing,
the Board may delegate responsibility for administering the Plan with respect to
designated classes of Eligible Persons to different committees consisting of two
or more members of the Board, subject to such limitations as the Board deems
appropriate. Members of any committee shall serve for such term as the Board may
determine, subject to removal by the Board at any time. To the extent consistent
with applicable law, the Board or Committee may authorize one or more senior
executive officers of the Company to grant Awards to designated classes of
Eligible Persons, within limits specifically prescribed by the Board; provided
however, that no such officer shall have or obtain authority to grant Awards to
himself or herself. All references in the Plan to the “Committee” shall be, as
applicable, to the Committee or any other committee or any officer to whom the
Board or the Committee has delegated authority to administer the Plan.

Except for the terms and conditions explicitly set forth in the Plan, the
Committee shall have full power and exclusive authority, to the extent permitted
by applicable law, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board or a
Committee comprised of members of the Board, to (a) select the Eligible Persons
to whom Awards may from time to time be granted under the Plan; (b) determine
the type or types of Award to be granted to each Participant under the Plan;
(c) determine the number of shares of Common Stock to be covered by each Award
granted under the Plan; (d) determine the terms and conditions of any Award
granted under the Plan; (e) approve the forms of notices or agreements for use
under the Plan; (f) determine whether, to what extent and under what
circumstances Awards may be settled in cash, shares of Common Stock or other
property or canceled or suspended; (g) determine whether, to what extent and
under what circumstances cash, shares of Common Stock, other property and other
amounts payable with respect to an Award shall be deferred either automatically
or at the election of the Participant; (h) interpret and administer the Plan and
any instrument evidencing an Award or agreement entered into under the Plan;
(i) establish such rules and regulations as it shall deem appropriate for the
proper administration of the Plan; and (j) make any other determination and take
any other action that the Committee deems necessary or desirable for
administration of the Plan.

A majority of the members of the Committee may determine its actions. To the
extent consistent with applicable law, the Committee in its sole discretion and
on such terms and conditions as it may provide may delegate all or any part of
its authority and power under the Plan to one or more directors or officers of
the Company. All determinations, decisions, interpretations and other actions by
the Committee shall be final, conclusive and binding on all persons.

SECTION 12. WITHHOLDING

The Employer may require the Participant to pay to the Employer the amount of
(a) any taxes that the Employer is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (b) subject to the limitations of
Section 17.5, any amounts due from the Participant to the Employer (“other
obligations”). The Company shall not be required to issue any shares of Common
Stock or otherwise settle an Award under the Plan until such tax withholding
obligations and other obligations are satisfied.

 

8



--------------------------------------------------------------------------------

The Committee may permit or require a Participant to satisfy all or part of the
Participant’s tax withholding obligations and other obligations by (a) paying
cash to the Employer, (b) having the Employer withhold an amount from any cash
amounts otherwise due or to become due from the Employer to the Participant,
(c) having the Employer withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested in the case of
Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations.

SECTION 13. ASSIGNABILITY

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death. During a Participant’s
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit a Participant to
assign or transfer an Award subject to such terms and conditions as the
Committee shall specify.

SECTION 14. ADJUSTMENTS

 

14.1 Adjustment of Shares

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure or similar
changes in the Operating Partnership results in (a) the outstanding shares of
Common Stock, or any securities exchanged therefor or received in their place,
being exchanged for a different number or kind of securities of the Company or
any other company or (b) new, different or additional securities of the Company
or any other company being received by the holders of shares of Common Stock or
OP Units, then the Committee shall make proportional adjustments in (i) the
maximum number and kind of securities available for issuance under the Plan; and
(ii) the number and kind of securities that are subject to any outstanding Award
and the per share price of such securities, without any change in the aggregate
price to be paid therefor. The determination by the Committee as to the terms of
any of the foregoing adjustments shall be conclusive and binding.

Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards.

 

14.2 Effect of Change of Control

In the event of any Change of Control, each Award that is at the time
outstanding shall automatically accelerate so that each such Award shall,
immediately prior to the consummation of the Change of Control, become 100%
vested.

Without limitation on the foregoing, the Committee may, but shall not be
obligated to, make provision in connection with a Change of Control for a cash
payment to holders of Awards in consideration for the cancellation of such
Awards which may equal the excess, if any, of the value of the consideration to
be paid in the transaction to holders of the same number of shares of Common
Stock subject to such Awards (or if no consideration is paid in any such
transaction, the fair market value of shares of Common Stock subject to such
Awards) over the aggregate Option exercise price, if any, of such Awards.

 

14.3 Further Adjustment of Awards

Subject to Sections 14.2 and 16.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change in control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards. Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms, conditions
or duration of, or restrictions on, Awards so as to provide for earlier, later,
extended or additional time for exercise, lifting restrictions and other
modifications, and the Committee may take such actions with respect to all
Participants, to certain categories of Participants or only to individual
Participants. The Committee may take such action before or after granting Awards
to which the action relates and before or after any public announcement with
respect to such sale, merger, consolidation, reorganization, liquidation,
dissolution or change in control that is the reason for such action.

 

9



--------------------------------------------------------------------------------

14.4 No Limitations

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

14.5 Fractional Shares

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.

SECTION 15. MARKET STANDOFF

In the event of an underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, no person may sell, make any short sale of, loan, hypothecate,
pledge, grant any option for the purchase of, or otherwise dispose of or
transfer for value or otherwise agree to engage in any of the foregoing
transactions with respect to any shares issued pursuant to an Award granted
under the Plan to the extent requested by the underwriters. Such limitations
shall be in effect for such period of time as may be requested by such
underwriters.

In the event of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the Company’s
outstanding Common Stock effected as a class without the Company’s receipt of
consideration, any new, substituted or additional securities distributed with
respect to the purchased shares shall be immediately subject to the provisions
of this Section 15, to the same extent the purchased shares are at such time
covered by such provisions.

In order to enforce the limitations of this Section 15, the Company may impose
stop-transfer instructions with respect to the purchased shares until the end of
the applicable standoff period.

SECTION 16. AMENDMENT AND TERMINATION

 

16.1 Amendment, Suspension or Termination

The Board or the Committee may amend, suspend or terminate the Plan or any
portion of the Plan at any time and in such respects as it shall deem advisable;
provided, however, that, to the extent required by applicable law, regulation or
stock exchange rule, stockholder approval shall be required for any amendment to
the Plan. Notwithstanding the preceding sentence, the Board or Committee will
not, without stockholder approval, amend the Plan to:

(a) increase the total number of Shares or OP Units that may be awarded under
the Plan;

(b) reduce the exercise price of, or reprice, outstanding Options or Stock
Appreciation Rights as set forth in Section 6.7 or Section 9.3;

(c) extend the duration of the Plan; or

(d) otherwise amend the Plan in any manner requiring stockholder approval by law
or under the New York Stock Exchange listing requirements.

 

16.2 Term of the Plan

Unless sooner terminated as provided herein, the Plan shall terminate
December 31, 2016. After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan’s terms and conditions.

 

16.3 Consent of Participant

Subject to this Section 16.3 and Section 17.5, and the limitations within
Section 8.1, the Committee may amend the terms of any outstanding Award,
prospectively or retroactively. The amendment, suspension or termination of the
Plan or a portion thereof or the amendment of an outstanding Award shall not,
without the Participant’s consent, materially adversely affect any rights under
any Award theretofore granted to the Participant under the Plan. Notwithstanding
the foregoing, any adjustments made pursuant to Sections 14.1 or 14.2 shall not
be subject to these restrictions.

 

10



--------------------------------------------------------------------------------

SECTION 17. GENERAL

 

17.1 No Individual Rights

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Employer or limit in any way the right of the Employer to
terminate a Participant’s employment or other relationship at any time, with or
without cause.

 

17.2 Issuance of Shares

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.

As a condition to the exercise of an Option or any other receipt of Common Stock
pursuant to an Award under the Plan, the Company may require (a) the Participant
to represent and warrant at the time of any such exercise or receipt that such
shares are being purchased or received only for the Participant’s own account
and without any present intention to sell or distribute such shares and (b) such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Committee may also require the Participant to execute and
deliver to the Company a purchase agreement or such other agreement as may be in
use by the Company at such time that describes certain terms and conditions
applicable to the shares.

To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

 

17.3 Indemnification

Each person who is or shall have been a member of the Board, or a committee
appointed by the Board or an officer of the Company to whom authority was
delegated in accordance with Section 11 shall be indemnified and held harmless
by the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
such person in settlement thereof, with the Company’s approval, or paid by such
person in satisfaction of any judgment in any such claim, action, suit or
proceeding against such person; provided, however, that such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before such person undertakes to handle and defend it on such person’s own
behalf, unless such loss, cost, liability or expense is a result of such
person’s own willful misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify such person or
hold such person harmless.

 

17.4 No Rights as a Stockholder

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award shall
entitle the Participant to any cash dividend, voting or other right of a
stockholder unless and until the date of issuance under the Plan of the shares
that are the subject of such Award.

 

17.5 Legal Requirements

The granting of Awards and the issuance of shares of Common Stock or OP Units
under the Plan is subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

 

11



--------------------------------------------------------------------------------

Any Award granted pursuant to the Plan is intended to comply with the
requirements of Section 409A of the Code, including any applicable regulations
and guidance issued thereunder, and including transition guidance, to the extent
Section 409A of the Code is applicable thereto, and the terms of the Plan and
any Award granted under the Plan shall be interpreted, operated and administered
in a manner consistent with this intention to the extent the Committee deems
necessary or advisable to comply with Section 409A of the Code and any official
guidance issued thereunder. Any payment or distribution that is to be made under
the Plan (or pursuant to an Award under the Plan) to a Participant who is a
“specified employee” of the Company within the meaning of that term under
Section 409A of the Code and as determined by the Committee, on account of a
“separation from service” within the meaning of that term under Section 409A of
the Code, may not be made before the date which is six months after the date of
such “separation from service,” unless the payment or distribution is exempt
from the application of Section 409A of the Code by reason of the short-term
deferral exemption or otherwise. Notwithstanding any other provision in the
Plan, the Committee, to the extent it deems necessary or advisable in its sole
discretion, reserves the right, but shall not be required, to unilaterally amend
or modify the Plan and any Award granted under the Plan so that the Award
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that neither the Company nor the Committee makes any
representations that Awards granted under the Plan shall be exempt from or
comply with Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to Awards granted under the Plan.

 

17.6 Participants in Other Countries

Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in this Plan as may, in the judgement of the Committee, be necessary
or desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures, subplans and
the like as may be necessary or desirable to comply with provisions of the laws
or regulations or conform to the requirements to operate the Plan in a tax
advantageous manner in other countries or jurisdictions in which the Company or
any Related Company may operate or have employees, to ensure the viability of
the benefits from Awards granted to Participants employed in such countries or
jurisdictions, to meet the requirements that permit the Plan to operate in a
qualified or tax-efficient manner and comply with applicable foreign laws or
regulations and to meet the objectives of the Plan.

 

17.7 Effect on Other Employee Benefit Plans

The value of Awards granted under the Plan shall not be included as
compensation, earnings, salaries or other similar terms used when calculating
the Participant’s benefits under any employee benefit plan sponsored by or
contributed to by the Employer except as such plan otherwise expressly provides.

 

17.8 No Trust or Fund

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock or OP Units, or to create any trusts, or to make any special
deposits for any immediate or deferred amounts payable to any Participant, and
no Participant shall have any rights that are greater than those of a general
unsecured creditor of the Company.

 

17.9 Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

 

17.10 Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

17.11 Choice of Law and Venue

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Illinois without
giving effect to principles of conflicts of law.

SECTION 18. EFFECTIVE DATE

The effective date of the Plan is June 21, 2004.

 

12



--------------------------------------------------------------------------------

APPENDIX I

“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.

“Award” means any Option, Restricted Stock, Stock Unit, OP Unit, Stock
Appreciation Right, or other incentive payable in cash or in shares of Common
Stock as may be designated by the Committee from time to time.

“Award Agreement” means an instrument evidencing an Award as set forth in
Section 5.2.

“Beneficial Ownership” means beneficial ownership within the meaning of Rule
13d-3 promulgated under the Exchange Act.

“Board” means the Company’s board of directors.

“Cause” shall have the meaning defined in the Award Agreement or otherwise shall
have the meaning assigned to such term in the Participant’s written employment,
services or other arrangements with the Employer or in the absence of a
definition in the Award Agreement or any such written employment arrangement
shall mean dishonesty, fraud, serious or willful misconduct, unauthorized use or
disclosure of confidential information or trade secrets, or conduct prohibited
by law (except minor violations), in each case as determined by the Company’s
chief executive officer or, in the case of directors and executive officers, the
Committee, whose determination shall be conclusive and binding.

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.

“Committee” means the Board or a committee or committees (which term includes
subcommittees) appointed by, and consisting of, two or more members of the
Board.

“Common Stock” means the common stock of the Company, or, in the event that the
outstanding shares of Common Stock are after the date this Plan is approved by
the stockholders of the Company, recapitalized, converted into or exchanged for
different stock or securities of the Company, such other stock or securities.

“Company” means Strategic Hotels & Resorts, Inc.

“Change of Control” shall have the meaning defined in the Award Agreement and if
not defined in the Award Agreement shall mean the occurrence of any of the
following:

(a) Any “Person” (having the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” within the meaning of Section 13(d)(3)) has or acquires Beneficial
Ownership of twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding voting securities entitled to vote generally in
the election of directors (“Voting Securities”); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are held or acquired by the following: (i) the Company or any of its Related
Companies or (ii) an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any of its Related Companies (the persons or
entities described in (i) and (ii) shall collectively be referred to as the
“Excluded Group”), shall not constitute a Change in Control.

(b) The individuals who are members of the Incumbent Board cease for any reason
to constitute more than fifty percent (50%) of the Board.

(c) Immediately prior to a consummation of a merger, consolidation or
reorganization or similar event involving the Company, whether in a single
transaction or in a series of transactions (“Business Combination”), unless,
following such Business Combination:

 

  (i) the Persons with Beneficial Ownership of the Company, immediately before
such Business Combination, have Beneficial Ownership of more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation (or
in the election of a comparable governing body of any other type of entity)
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (the “Surviving Company”) in substantially the same proportions as
their Beneficial Ownership of the Voting Securities immediately before such
Business Combination;

 

  (ii) the individuals who were members of the Incumbent Board immediately prior
to the execution of the initial agreement providing for such Business
Combination constitute more than fifty percent (50%) of the members of the board
of directors (or comparable governing body of a noncorporate entity) of the
Surviving Company; and

 

13



--------------------------------------------------------------------------------

  (iii) no Person (other than a member of the Excluded Group or any Person who
immediately prior to such Business Combination had Beneficial Ownership of
twenty-five percent (25%) or more of the then Voting Securities) has Beneficial
Ownership of twenty-five percent (25%) or more of the then combined voting power
of the Surviving Company’s then outstanding voting securities.

(d) Immediately prior to the assignment, sale, conveyance, transfer, lease or
other disposition of all or substantially all of the assets of the Company to
any Person (other than the Company, any Related Company or an employee benefit
plan (or related trust) sponsored or maintained by the Company or any Related
Company) unless, immediately following such disposition, the conditions set
forth in paragraph (c)(i), (ii) and (iii) above will be satisfied with respect
to the entity which acquires such assets.

(e) Immediately prior to the occurrence of a liquidation or dissolution of the
Company.

“Disability” shall have the meaning defined in the Award Agreement or determined
by the Committee and if not so defined or determined shall mean disability as
defined in the Company’s long-term disability plan.

“Effective Date” has the meaning set forth in Section 18.

“Eligible Person” means any person eligible to receive an Award as set forth in
Section 3.

“Employer” means individually or collectively the Company or its Related
Companies.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” means the per share fair market value of the Common Stock as
determined by the Committee.

“Good Reason” shall have the meaning defined in the Award Agreement or otherwise
shall have the meaning assigned to such term in the Participant’s written
employment, services or other arrangements with the Employer or in the absence
of a definition in the Award Agreement or any such written employment
arrangement shall mean (a) a substantial diminution in the Participant’s
position, authority, duties or responsibilities, (b) a reduction of the
Participant’s base salary or (c) any relocation of Participant’s principal
office more than fifty (50) miles from its location on the date of the Award.

“Grant Date” means the later of (a) the date on which the Committee takes
corporate action authorizing the grant of an Award or such later date specified
by the Committee or (b) the date on which all conditions precedent to the Award
have been satisfied, provided that conditions to the exercisability or vesting
of Awards shall not defer the Grant Date.

“Incumbent Board” means the individuals who, as of the beginning of the period
commencing two years prior to the determination date, constitute the Board;
provided, however, that for purposes of this definition, any individual who
becomes a member of the Board subsequent to the beginning of such two-year
period, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with an actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board shall not be
considered a member of the Incumbent Board.

“Non-employee Director” means a member of the Board who is not an employee of an
Employer.

“Operating Partnership” means Strategic Hotel Funding, L.L.C., the Company’s
operating partnership.

“Option” means a right to purchase Common Stock granted under Section 6.

“Option Expiration Date” has the meaning set forth in Section 6.6.

“Option Term” means the maximum term of an Option as set forth in Section 6.3.

“OP Unit” means an Award of a unit of partnership interest in the Operating
Partnership, granted under Section 8.

“Participant” means any Eligible Person to whom an Award is granted.

“Person” means any individual, entity or group within the meaning of
Section 13(d)(3) of the Exchange Act.

“Plan” means the Strategic Hotels & Resorts, Inc. Second Amended and Restated
2004 Incentive Plan.

“Related Company” means any entity that is directly or indirectly controlled by,
in control of or under common control with the Company.

 

14



--------------------------------------------------------------------------------

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 8, the rights of ownership of which may be subject to restrictions
prescribed by the Committee.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Stock Appreciation Right” means a right granted under Section 9.1.

“Stock Unit” means an Award denominated in units of Common Stock granted under
Section 8.

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an Acquired
Entity.

“Termination of Service” means a termination of employment or service
relationship with the Employer for any reason, whether voluntary or involuntary,
including by reason of death or Disability. Any question as to whether and when
there has been a Termination of Service for the purposes of an Award and the
cause of such Termination of Service shall be determined by the Company’s chief
executive officer or, in the case of directors and executive officers, the
Committee, whose determination shall be conclusive and binding. Transfer of a
Participant’s employment or service relationship between the Company and any
Related Company shall not be considered a Termination of Service for purposes of
an Award. Unless the Committee determines otherwise, a Termination of Service
shall be deemed to occur if the Participant’s employment or service relationship
is with an entity that has ceased to be a Related Company.

“Voting Securities” means the Company’s voting securities entitled to vote
generally in the election of directors.

 

15